Case 1:19-cv-00530-WRP Document 14 Filed 10/10/19 Page 1 of 30      PageID #: 35




Anna Y. Park, CA SBN 164242
Sue J. Noh, CA SBN 192134
U.S. EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION
255 East Temple Street, Fourth Floor
Los Angeles, CA 90012
Telephone: (213) 894-1083
Facsimile: (213) 894-1301
E-Mail: lado.legal@eeoc.gov

Eric Yau, HI SBN 10087
U.S. EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION
300 Ala Moana Boulevard, Room 4-257
Honolulu, HI 96850
Telephone: (808) 541-3133
Facsimile: (808) 541-3390
E-mail: eric.yau@eeoc.gov

Attorneys for Plaintiff
U.S. EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION

                    UNITED STATES DISTRICT COURT
                            DISTRICT OF HAWAII

U.S. EQUAL EMPLOYMENT          )           Case No.: CV-19-00530 WRP
                               )
OPPORTUNITY COMMISSION,        )
                               )           CONSENT DECREE; ORDER;
           Plaintiff,          )           EXHIBIT A
                               )
                               )
     v.                        )
                               )
                               )
SOUTHLAND CONTRACTING, INC. )              The Honorable Wes Reber Porter
                               )
ET AL. and Does 1-5 Inclusive, )           United States Magistrate Judge
                               )
           Defendant(s).       )
                               )
                               )


                                       1
Case 1:19-cv-00530-WRP Document 14 Filed 10/10/19 Page 2 of 30            PageID #: 35




                                          I.

                                 INTRODUCTION

      Plaintiff U.S. Equal Employment Opportunity Commission (the “EEOC”)

and Defendants, Southland Contracting, Inc., Mole Constructors, Inc. and

Southland Mole JV (“Defendants” or “Southland”) hereby stipulate and agree to

entry of this Consent Decree (the “Decree”) to fully and finally resolve Plaintiff’s

complaint against Defendants in U.S. Equal Employment Opportunity

Commission v. Southland Contracting, Inc. et al. and Does 1-5, inclusive; Civil

No. 19-00530 WRP-NONE (the “Action”). On September 30, 2019, Plaintiff filed

this Action in the United States District Court, District of Hawaii, for violation of

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et. seq.

(“Title VII”). The Action alleged that Southland’s male supervisors and co-

workers sexually harassed female employees and affected employees were

constructively discharged either as a result of retaliation or were forced to resign

when the sexual harassment became unbearable.

                                          II.

             PURPOSES AND SCOPE OF THE CONSENT DECREE

      A.     The Decree is made and entered into by and between the EEOC and

Defendants and shall be binding on and enforceable against Defendants as well as




                                           2
Case 1:19-cv-00530-WRP Document 14 Filed 10/10/19 Page 3 of 30             PageID #: 35




their officers, directors, agents, successors and assigns. Collectively, the EEOC

and Defendants, are referred to herein as the “Parties” or individually as a “Party.”

      B.     The Parties have entered into this Decree for the following purposes:

             1.      To provide appropriate monetary and injunctive relief;

             2.      To ensure company-wide employment practices in compliance

      with federal law;

             3.      To ensure a work environment free from sexual harassment and

      retaliation;

             4.      To ensure company-wide training in employment

      discrimination law, especially as it relates to sexual harassment and

      retaliation;

             5.      To ensure appropriate recording keeping, reporting, and

      monitoring; and

             6.      To satisfy the Defendants’ interests in fully and finally

      resolving all disputes and controversies arising out of the subject matter of

      this Action.

      C.     This Decree shall not be construed as an admission by Defendants of

      any violation of Title VII as alleged in this Action.




                                           3
Case 1:19-cv-00530-WRP Document 14 Filed 10/10/19 Page 4 of 30            PageID #: 35




                                         III.

                              RELEASE OF CLAIMS

      A.     This Decree fully and completely resolves all issues, claims and

allegations raised by the EEOC against Defendants in this Action, and it constitutes

a complete resolution of all of the EEOC’s claims of unlawful employment

practices under Title VII that arise from the Letter of Determination issued for the

Charge of Discrimination No. 486-2016-00347 (“Charge”) filed by Charging

Party Kailani Handley (“Charging Party”).

      B.     Nothing in this Decree shall be construed to limit or reduce

Defendants’ obligation to comply fully with Title VII or any other federal

employment statute.

      C.     Nothing in this Decree shall be construed to preclude any Party from

bringing suit to enforce this Decree in the event that any Party fails to perform the

promises and representations contained herein.

      D.     This Decree in no way affects the EEOC’s right to bring, process,

investigate or litigate other charges that may be in existence or may later arise

against Defendants in accordance with standard EEOC procedures.




                                          4
Case 1:19-cv-00530-WRP Document 14 Filed 10/10/19 Page 5 of 30            PageID #: 35




                                          IV.

                                   JURISDICTION

      A.     The Court has jurisdiction over the Parties and the subject matter of

this litigation. The Action asserts claims that, if proven, would authorize the Court

to grant the equitable relief set forth in this Decree. The terms and provisions of

this Decree are fair, reasonable and just. This Decree conforms with the Federal

Rules of Civil Procedure and Title VII and is not in derogation of the rights or

privileges of any person.

      B.     The Court shall retain jurisdiction of this action during the duration of

the Decree for the purposes of entering all orders, judgments and decrees that may

be necessary to implement or modify the relief provided herein including but not

limited to an extension of the Decree.

                                           V.

               EFFECTIVE DATE AND DURATION OF DECREE

      A.     The provisions and agreements contained herein are effective

immediately upon the date which this Decree is entered by the Court (the

“Effective Date”).

      B.     Except as otherwise provided herein, this Decree shall remain in

effect for three (3) years after the Effective Date.




                                           5
Case 1:19-cv-00530-WRP Document 14 Filed 10/10/19 Page 6 of 30            PageID #: 35




                                          VI.

                     MODIFICATION AND SEVERABILITY

      A.     This Decree constitutes the complete understanding of the Parties with

respect to the matters contained herein. No waiver, modification or amendment of

any provision of this Decree will be effective unless made in writing and signed by

an authorized representative of each of the Parties.

      B.     If one or more provisions of the Decree are rendered unlawful or

unenforceable, the Parties shall make good faith efforts to agree upon appropriate

amendments in order to effectuate the purposes of the Decree. In any event, the

remaining provisions will remain in full force and effect unless the purposes of the

Decree cannot, despite the Parties’ best efforts, be achieved.

      C.     By mutual agreement of the Parties, this Decree may be amended or

modified in the interests of justice and fairness in order to effectuate the provisions

of the Decree.

                                         VII.

                 COMPLIANCE AND DISPUTE RESOLUTION

      A.     The Parties expressly agree that if the EEOC has reason to believe that

Defendants have failed to comply with any provision of this Consent Decree, the

EEOC may bring an action before this Court to enforce the Decree. Prior to

initiating such action, the EEOC will notify Defendants through Defendants’ legal


                                           6
Case 1:19-cv-00530-WRP Document 14 Filed 10/10/19 Page 7 of 30            PageID #: 35




counsel of record, in writing, of the nature of the dispute. This notice shall specify

the particular provision(s) that the EEOC believes Defendants breached.

Defendants shall have thirty (30) days to attempt to resolve or cure any non-

monetary breach. In the event of a monetary breach, the EEOC may petition this

Court for resolution and seek all available relief without the need for the EEOC to

first notify Defendants of any monetary breach in writing or allow time for

Defendants to attempt to resolve or cure any monetary breach.

      B.       The Parties agree to cooperate with each other and use their best

efforts to resolve any dispute referenced in the EEOC’s written notice required by

Section VII-A of this Decree. After thirty (30) days have passed following the

Parties’ unsuccessful efforts to resolve such breach, if the Parties have reached no

resolution or agreement to extend the time further, the EEOC may petition this

Court for resolution of the dispute, seeking all available relief, including an

extension of the term of the Decree, and/or any other relief the Court deems

appropriate.

                                         VIII.

                                MONETARY RELIEF

      A.       Defendants will pay the total of the gross amount of $200,000

(“Settlement Amount”), to be distributed, at the sole discretion of the EEOC, to

Charging Party and any Eligible Claimant. The EEOC has sole discretion to


                                           7
Case 1:19-cv-00530-WRP Document 14 Filed 10/10/19 Page 8 of 30         PageID #: 35




determine who is an Eligible Claimant. The EEOC defines an Eligible Claimant to

take from the Settlement Amount if she was subjected to timely sexual harassment

and/or retaliation in violation of Title VII. The EEOC also has full and complete

discretion to determine the characterization of such payments as damages, wages

or otherwise, as hereinafter described in this Decree.

      B.     The EEOC will provide Defendants with a Distribution List

containing Charging Party’s and any Eligible Claimant’s current address, the

amount to be paid, and the classification of such amounts to be paid. The EEOC

will also provide an IRS Form W9 for Charging Party and each Eligible Claimant.

Within fifteen (15) days of the EEOC providing both the Distribution List and an

IRS Form W9 for Charging Party and all Eligible Claimants, the Defendants shall

send a check to the Charging Party and any Eligible Claimant via mail, return

receipt requested.

      C.     Any payment to Charging Party and any Eligible Claimant will be

paid in two checks if applicable: (a) a non-wage compensation check will be issued

for damages in the form of emotional pain and suffering, and for this payment

Defendants, in the ordinary course, shall prepare and distribute any 1099 tax

reporting form to Charging Party and any Eligible Claimant, if required by law,

and shall make any appropriate report(s) to the Internal Revenue Service and other

tax authorities; and (b) a wage payment, which payment will be treated as wages,


                                          8
Case 1:19-cv-00530-WRP Document 14 Filed 10/10/19 Page 9 of 30           PageID #: 35




subject to deductions for federal and state withholding taxes and other deductions

Defendants ae required by law to make. Defendants shall pay the employer’s

portion of all deductions required by law, including but not limited to FICA and

FUTA taxes, and such amounts shall not be deducted from payment of the

monetary Settlement Amount to Charging Party and any Eligible Claimant.

Defendants, in the ordinary course, shall prepare and distribute any W-2 form(s) to

Charging Party and any Eligible Claimant. Within three (3) business days of

mailing the payments, Defendants shall submit a copy of the checks and any

related correspondence to Anna Y. Park, Regional Attorney, U.S. Equal

Employment Opportunity Commission, 255 East Temple Street, 4th Floor, Los

Angeles, California 90012. To the extent checks need to be reissued, the EEOC

will notify Defendants.

                                         IX.

                          GENERAL INJUNCTIVE RELIEF

      A.     Discrimination based on sex:

      Defendants, including all officers, executives, managerial and non-

managerial employees, and all those in active concert or participation with them, or

any of them, are hereby enjoined from: (a) harassing or condoning harassment

against persons on the basis of their sex in the workplace and (b) engaging in or

being a party to any action, policy or practice that is intended or is known to them


                                          9
Case 1:19-cv-00530-WRP Document 14 Filed 10/10/19 Page 10 of 30              PageID #: 35




to have the effect of harassing or intimidating any employee on the basis of their

sex.

       B.      Retaliation:

       Defendants, including all officers, executives, managerial and non-

managerial employees, and all those in active concert or participation with them, or

any of them, are hereby enjoined from implementing or permitting any action,

policy or practice with the purpose of retaliating against any current or former

employee of Defendants, because he or she has in the past, or during the term of

this Decree:

1.     Opposed any practice made unlawful under Title VII;

2.     Filed a charge of discrimination alleging such practice;

3.     Participated in any manner in an internal or external investigation or

proceeding relating to this case or any claim of a violation of Title VII;

4.     Was identified as a possible witness or claimant in this action;

5.     Asserted any right under this Decree; or

6.     Sought and/or received any relief in accordance with this Decree.

                                          X.

                          SPECIFIC INJUNCTIVE RELIEF

A.     Internal and External Equal Employment Opportunity Coordinator




                                          10
Case 1:19-cv-00530-WRP Document 14 Filed 10/10/19 Page 11 of 30           PageID #: 35




      Within thirty (30) days after the Effective Date, the Parties agree that

Defendants shall designate an Internal Equal Employment Opportunity

Coordinator ("Internal Coordinator") and an External Consultant to ensure

Defendants’ compliance with this Decree and the provisions of Title VII that

prohibit sexual harassment and retaliation. Defendants shall bear all costs

associated with the selection and retention of the Internal Coordinator and the

External Consultant and the performance of their duties. The Internal Coordinator

and the External Consultant shall have demonstrated experience in equal

employment opportunity law, including retaliation and sexual harassment. The

Internal Coordinator and the External Consultant shall be subject to the EEOC’s

approval, which shall not be unreasonably withheld. If EEOC does not approve of

Defendants’ initial selection, Defendants shall have an additional thirty (30) days

after the original deadline to identify and retain an alternative Internal Coordinator

or External Consultant. If the Internal Coordinator or the External Consultant

must be replaced during the duration of the Decree, Defendants shall propose a

new designee subject to EEOC’s approval.

      The Internal Coordinator’s responsibilities, with the assistance of the

External Consultant, shall include:




                                          11
Case 1:19-cv-00530-WRP Document 14 Filed 10/10/19 Page 12 of 30            PageID #: 35




1.    Ensuring that Defendants’ procedures to handle complaints of sexual

harassment and retaliation comply with their obligations under Title VII and this

Decree;

2.    Reviewing and revising, with the External Consultant, Defendants’ policies

and procedures to effectively carry out their obligations under Title VII and this

Decree;

3.    Ensuring that all employees are trained by the External Consultant on their

rights and responsibilities under Title VII, including but not limited to the

responsibilities to provide a workplace free of sexual harassment, discrimination

and retaliation;

4.    Ensuring that all employees are trained by the External Consultant on

Defendants’ policies and procedures relating to sexual harassment, discrimination

and retaliation;

5.    Conducting audits, as described in Section X. B below, to ensure that

Defendants’ managers, first line supervisors and site superintendents are held

accountable and to reinforce Defendants’ Policy in prohibiting sexual harassment

and retaliation against female employees under Title VII, and reporting the

findings of such audits to the EEOC;

6.    Conducting additional interviews, and/or exit interviews and/or surveys, of

Defendants’ female employees to follow up on any identified claims of sexual


                                          12
Case 1:19-cv-00530-WRP Document 14 Filed 10/10/19 Page 13 of 30           PageID #: 35




harassment and retaliation, and reporting the findings of such interviews/surveys to

the EEOC;

7.    Conducting independent investigations on all complaints of sexual

harassment and/or retaliation and to ensure that all such investigations are

conducted in compliance with Title VII;

8.    Ensuring that Defendants properly communicate with complainants

regarding the complaint procedure, status of the complaint investigation, results of

the investigation, and if any remedial action was taken;

9.    Ensuring that Defendants’ reports required by this Decree are accurately

compiled and timely submitted;

10.   Ensuring that Defendants’ disciplinary policies hold managers, first line

supervisors, site superintendents and human resources personnel accountable for

failing to take appropriate action or for engaging in conduct prohibited under this

Decree;

11.   Ensuring that Defendants create a centralized system of tracking

discrimination, harassment, and retaliation complaints; and

12.   Ensuring that Defendants create and maintain a 1-800 hotline where

discrimination and/or retaliation complaints can be made directly with the Internal

Coordinator. The results of the calls and handling shall be incorporated into the




                                          13
Case 1:19-cv-00530-WRP Document 14 Filed 10/10/19 Page 14 of 30            PageID #: 35




reporting to the EEOC as set forth below. This hotline shall be communicated to all

employees.

      B.     EEO Compliance Audits

      The Internal Coordinator shall conduct in person annual unannounced audits

in at least five selected worksites to ensure that managers, first line supervisors and

site superintendents are held accountable and to encourage female employees to

report sexual harassment and/or retaliation.

      The Internal Coordinator shall speak in person with all female employees at

such worksites and ensure compliance with policy prohibiting sexual harassment

and retaliation.

      To seek employees’ input, the audits will be conducted outside the presence

of managers, first line supervisors and site superintendents, without their advance

knowledge of the audit. The audit shall inquire into:

      1) whether there are issues of harassment at the worksite;

      2) whether the policies and procedures are followed specifically by

supervisors and managers to report or identify harassment and whether employees

have utilized any of the channels to report harassment and/or retaliation; and

      3) whether corrective and preventative measures are being carried out by

those identified to handle complaints of harassment or retaliation;




                                          14
Case 1:19-cv-00530-WRP Document 14 Filed 10/10/19 Page 15 of 30           PageID #: 35




      Audits will be accompanied by a full annual report about employee feedback

and to be submitted to the EEOC.

      C.     Interviews/Surveys

      The Internal Coordinator shall conduct additional interviews, and/or exit

interviews and/or surveys of Defendants’ female employees to follow up on any

identified claims of sexual harassment and retaliation. Such interviews will be

accompanied by a full annual report to be submitted to the EEOC. If the interview

responses indicate potential violations of Defendants’ policy that prohibits sexual

harassment and retaliation, the Internal Coordinator will further investigate the

matter, and implement prompt and effective remedial actions as required based on

the findings of the investigation.

      D.     1-800 Complaint Hotline

      Defendants shall create and maintain a 1-800 hotline where discrimination

and/or retaliation complaints can be made directly with the Internal Coordinator.

Defendants shall specifically inform all employees of the existence of the hotline

in Defendants’ revised Policy and during all trainings as provided for under this

Decree. Employees shall also be informed that the complaints are made directly

with the Internal Coordinator who shall independently conduct the investigation of

such complaints.




                                         15
Case 1:19-cv-00530-WRP Document 14 Filed 10/10/19 Page 16 of 30             PageID #: 35




      E.     Policies and Procedures

      Defendants shall review, revise (if and as necessary to comply with this

Decree), distribute, and implement its policies and procedures against

discrimination and retaliation prohibited by Title VII (the “Policy”). The Policy

shall include:

1.    A clear explanation of prohibited conduct, including an explanation that

harassment and discrimination on the basis of race, color, national origin, sex, age,

disability, creed/religion, or any other protected class, and retaliation is prohibited

with a particular emphasis that Defendants will not tolerate any incidents of sexual

harassment or retaliation;

2.    Assurance that employees who make complaints of discrimination and/or

retaliation or who provide information related to such complaints are protected

against retaliation;

3.    A clearly described complaint process for discrimination and retaliation that

provides accessible avenues of making a complaint against co-workers, including

the complainant’s supervisors, that allows for complaints to be initiated verbally,

although it may require that the substance of the complaint be recorded later in

writing;




                                           16
Case 1:19-cv-00530-WRP Document 14 Filed 10/10/19 Page 17 of 30            PageID #: 35




4.    Ensure that Defendants will protect the confidentiality of discrimination

and/or retaliation complaints to the extent feasible from being disclosed to those

who do not need to know;

5.    A complaint process that provides a prompt, thorough, and impartial

investigation, which includes the option of reporting complaints using Defendants’

1-800 Hotline with a clear description that such complaints are made directly with

the Internal Coordinator who shall independently conduct the investigation of such

complaints;

6.    An instruction that managers, first line supervisors and site superintendents

shall report to human resource personnel or appropriate management incidents of

harassment, discrimination, or retaliation that they witness or are aware of;

7.    Defendants’ disciplinary policies hold managers, first line supervisors, site

superintendents and human resources personnel accountable for failing to take

appropriate action or for engaging in conduct prohibited under this Decree;

8.    A procedure for communicating with or responding to the complainant in

writing regarding the status of the complaint /investigation, results of the

investigation, and if any remedial action was taken; and

9.    That Defendants will take prompt corrective and preventative measures

when they determine that discrimination and/or retaliation occurred which the

Internal Coordinator will review to ensure compliance with Title VII.


                                          17
Case 1:19-cv-00530-WRP Document 14 Filed 10/10/19 Page 18 of 30           PageID #: 35




Within sixty (60) days of the Effective Date of this Decree, Defendants shall

provide to the EEOC a copy of the Policy. Within ninety (90) days of the Effective

Date of this Decree, Defendants shall ensure that they have distributed such Policy

to each managerial and non-managerial employee. Within one hundred (100) days

of the Effective Date of this Decree, Defendants shall submit to the Commission a

statement confirming distribution of the Policy. For each new managerial or non-

managerial employee hired after the initial distribution of the Policy described

above, Defendants shall ensure that the new employee and/or manager receives the

Policy within thirty (30) days of employment.

      F.     Training

1.    Sexual Harassment and Anti-Retaliation Training - Within one hundred and

twenty (120) days of the Effective Date of this Decree, and annually thereafter

throughout the term of this Decree, Defendants shall provide live and interactive

training through the External Consultant of at least three hour duration to each

officer, manager, first line supervisor and site superintendent. The training shall

cover the Policy and federal laws regarding sexual harassment and retaliation, with

an emphasis on what constitutes sexual harassment and protected activities for the

purpose of retaliation under Title VII, how to identify sexual harassment and

retaliation at the worksites, what it means to take corrective and preventative

measures, how sexual harassment and/or retaliation complaints should be handled,


                                          18
Case 1:19-cv-00530-WRP Document 14 Filed 10/10/19 Page 19 of 30             PageID #: 35




as well as the anti-retaliation protections that employees are entitled to when they

report or assist in reporting Title VII violations. The training shall also cover

practices that prevent harassment, including sexual harassment, stop bullying,

foster bystander intervention and civility in the work place. All persons required

to attend such training shall verify their attendance in writing. Within thirty (30)

days before this training, Defendants, through the External Consultant, shall submit

to the EEOC a statement describing the training they intend to provide, and a copy

of the materials they intend to use in this training. The EEOC shall review the

training materials (recommend changes if necessary and ensure such changes are

made prior to trainings). The Internal Coordinator shall report on the effectiveness

of the training to the EEOC.

2.    Within one hundred and twenty (120) days of the Effective Date of this

Decree, and annually thereafter throughout the term of this Decree, Defendants

shall provide live and interactive training through the External Consultant of at

least two hour duration to all non-management/supervisory employees at their

worksites located in the United States covering the Policy and federal laws

regarding sexual harassment and retaliation, with an emphasis on what constitutes

sexual harassment and protected activities for the purpose of retaliation under Title

VII, how sexual harassment and/or retaliation complaints should be filed and

processed, the option of reporting complaints using Defendants’ 1-800 Hotline and


                                           19
Case 1:19-cv-00530-WRP Document 14 Filed 10/10/19 Page 20 of 30           PageID #: 35




how such complaints are made directly with the Internal Coordinator who shall

independently conduct the investigation of such complaints, as well as the anti-

retaliation protections that employees are entitled to when they report or assist in

reporting Title VII violations. The training shall also cover practices that prevent

harassment, including sexual harassment, stop bullying, foster bystander

intervention and civility in the workplace. All persons required to attend such

training shall verify their attendance in writing. Within thirty (30) days before

each training, Defendants, through the External Consultant, shall submit to the

EEOC a statement describing the training they intend to provide, and a copy of the

materials they intend to use in this training. The EEOC shall review the training

materials (recommend changes if necessary and ensure such changes are made

prior to training). The Internal Coordinator shall report on the effectiveness of the

training to the EEOC.

3.    Human Resources Training – Within ninety (90) days of the Effective Date

of this Decree, and annually thereafter throughout the term of this Decree,

Defendants shall, through the External Consultant, provide all Human Resources

employees whose responsibilities include the administration and enforcement of

Defendants’ Policy against sexual harassment and retaliation, training on how to

take preventative and corrective measures against discrimination, harassment and

retaliation; how to recognize and stop harassment, discrimination, and retaliation


                                          20
Case 1:19-cv-00530-WRP Document 14 Filed 10/10/19 Page 21 of 30             PageID #: 35




and how to investigate complaints of discrimination, harassment or retaliation. All

persons required to attend such training shall verify their attendance in writing.

Within thirty (30) days before each training, Defendants, through the External

Consultant, shall submit to the EEOC a statement describing the training they

intend to provide, and a copy of the materials they intend to use in this training.

The EEOC shall review the training materials (recommend changes if necessary

and ensure such changes are made prior to trainings). The Internal Coordinator

shall report on the effectiveness of the training to the EEOC.

4.    Verification

      Within one hundred and fifty (150) days of the Effective Date of this Decree

and annually thereafter throughout the term of this Decree, Defendants shall

produce to the EEOC documents verifying the occurrence of all training sessions

conducted as required under this Decree, including the written training materials

used, a description of the training provided, a list of the individuals who conducted

the training, and a list of the names and job titles of attendees at each training

session.

      The EEOC shall have the right to attend the trainings described in the

Decree. Thirty (30) days prior to any training, Defendants shall provide written

notice to the EEOC including the time, location, name and contact information of

the trainer. The written notice to the EEOC shall be sent via U.S. Mail to the


                                           21
Case 1:19-cv-00530-WRP Document 14 Filed 10/10/19 Page 22 of 30            PageID #: 35




attention of Anna Y. Park, Regional Attorney, U.S. Equal Employment

Opportunity Commission, 255 East Temple Street, 4th Floor, Los Angeles,

California, 90012.

      G.     Performance Evaluations

      Within one hundred and twenty (120) days of the Effective Date of this

Decree, Defendants shall create a provision in the annual performance evaluation

of their managers, first line supervisors, site superintendents and human resources

personnel to hold individuals accountable for failing to appropriately remedy or

report incidents of harassment/discrimination, or retaliation for engaging in

harassment/discrimination or retaliation, and for failing to comply with

Defendants’ policies and procedures regarding harassment, retaliation, or

discrimination. Defendants shall also implement a positive recognition provision

for managers, first line supervisors, site superintendents and human resources

personnel who report harassment/discrimination and/or retaliation or respond

appropriately to complaints of discrimination, harassment and/or retaliation.

      H.     Record Keeping

      Defendants shall establish a record-keeping procedure that provides for the

centralized tracking of Title VII discrimination, harassment, and retaliation

complaints and the monitoring of such complaints to prevent retaliation. The

records to be maintained shall include:


                                          22
Case 1:19-cv-00530-WRP Document 14 Filed 10/10/19 Page 23 of 30              PageID #: 35




1.    All documents generated in connection with any complaint, investigation

into, or resolution of every complaint of discrimination, harassment, and retaliation

for the duration of the Decree and the identities of the parties involved;

2.    All forms acknowledging employees’ receipt of the Policy as required under

this Decree;

3.    All documents verifying the occurrence of all training sessions and names

and positions of all attendees for each session as required under this Decree;

4.    All documents generated in connection with the monitoring, counseling, or

disciplining of employees whom Defendants determined to have engaged in

behavior that may amount to sexual harassment or be retaliatory;

5.    All documents generated in connection with Defendants’ confidential

follow-up inquiries into whether any complainant believes he or she has been

sexually harassed and/or retaliated against;

6.    All documents generated in connection with the establishment or review of

performance evaluation measures for managers, first line supervisors, site

superintendents and human resources personnel; and

7.    All documents generated in connection with disciplinary action or

terminations.

      Defendants will make the aforementioned records available to the EEOC

within thirty (30) business days following a written request by the EEOC.


                                          23
Case 1:19-cv-00530-WRP Document 14 Filed 10/10/19 Page 24 of 30           PageID #: 35




      I.     Posting

      Within thirty (30) business days after the Effective Date of this Decree, and

throughout the term of this Decree, Defendants shall post the notice attached to the

Decree as Exhibit A, in a clearly visible location frequented by employees at all of

Defendants’ facilities during the term of this Decree. The notice shall remain

posted for the duration of the decree.

      J.     Reporting

      Defendants, through their Internal Coordinator, shall provide the EEOC with

the following reports annually throughout the term of this Decree beginning one

year from the Decree’s Effective Date:

1.    The attendance lists of all attendees for all training sessions required under

this Decree that took place during the previous twelve months;

2.    A description of all Title VII sexual harassment and/or retaliation complaints

made since the submission of the immediately preceding report hereunder. This

description shall include the names of the individuals alleging sexual harassment

and/or retaliation, the nature of the sexual harassment and/or retaliation, the names

of the alleged perpetrators of the sexual harassment and/or retaliation, the dates of

the alleged sexual harassment and/or retaliation, a brief summary of how each

complaint was resolved, and the identity of the individuals who investigated and/or




                                          24
Case 1:19-cv-00530-WRP Document 14 Filed 10/10/19 Page 25 of 30          PageID #: 35




resolved each complaint. If no results have been reached as of the time of the

report, the result shall be included in the next report;

3.    A confirmation that the Record Keeping requirement as set forth in

subsection H is in full compliance throughout the duration of the Decree;

4.    A confirmation that the Notice Posting requirement as set forth in subsection

I is in full compliance throughout the duration of the Decree;

5.    An analysis of the investigation of any complaints, including the monitoring

and any disciplining done, whenever there have been multiple complaints made

against the same person;

6.    A copy of the policy against and complaint procedure for Title VII

discrimination and/or retaliation after consultation with the External Consultant in

compliance with the Consent Decree;

7.    A summary of the procedures and record-keeping methods developed for

centralized tracking of discrimination, harassment, and retaliation complaints and

the monitoring of such complaints;

8.    A summary report of the Internal Coordinator’s investigation into any

complaint alleging sexual harassment/retaliation as outlined in Section X. J. 2

above. The investigation report shall include the following for each complaint

during the reporting period:

      (a)    the name and title of the complaining party(ies);


                                           25
Case 1:19-cv-00530-WRP Document 14 Filed 10/10/19 Page 26 of 30           PageID #: 35




      (b)    the date of the complaint;

      (c)    the name and title of the alleged harasser(s)/offender(s);

      (d)    the name and title of the person(s) who conducted the investigation

into the complaint;

      (e)    the nature of the complaint (i.e. comments, acts, etc.);

      (f)    the date of the commencement and completion of the investigation;

      (g)    a brief description of the investigation (i.e. number of persons

interviewed, materials reviewed);

      (h)    the outcome of the investigation and any action taken; and

      (i)    whether previous sexual harassment and/or retaliation complaints

have been made regarding the alleged harasser(s)/offender(s). If so, the report

should also include the outcome of the prior investigations, a review of the

monitoring done when previous complaints have been made against the alleged

harasser(s)/offender(s), as well as any investigation or resolution;

9.    A report detailing all the calls received at the 1-800 hotline. The report shall

include for each call: the name of the caller; the name of the alleged

harasser/offender; the date of the call; brief description of the complaint; how the

complaint was handled; and the outcome of the complaint and any action taken;




                                          26
Case 1:19-cv-00530-WRP Document 14 Filed 10/10/19 Page 27 of 30          PageID #: 35




10.   A report detailing the performance evaluation (including any positive

recognition) given to managers, first line supervisors, site superintendents and

human resources personnel as described in subsection G above;

11.   A report on the results of the audits conducted, what was observed, who was

interviewed, and what course of action, if any, were taken, and an assessment of

how effective the Defendants are in addressing any issues related to sexual

harassment and retaliation;

12.   A report of the additional interviews, and/or exit interviews, and/or surveys

of Defendants’ female employees, what was noted in the interviews, who was

interviewed, a brief description of any identified claims of sexual harassment and

retaliation, and what actions have been taken to follow up on those identified

claims; and

13.   A report on the provisions of the Decree on Defendants’ compliance as set

forth in the preceding sections.

      All reports under this Paragraph shall be directed to: Anna Y. Park,

Regional Attorney, U.S. Equal Employment Opportunity Commission, 255 E.

Temple Street, 4th Floor, Los Angeles, CA 90012.




                                         27
Case 1:19-cv-00530-WRP Document 14 Filed 10/10/19 Page 28 of 30            PageID #: 35




                                           XI.

             COSTS OF ADMINISTRATION AND IMPLEMENTATION

                                 OF CONSENT DECREE

        Defendants shall bear all costs associated with its administration and

implementation of their obligations under this Consent Decree.

                                          XII.

                         COSTS AND ATTORNEYS’ FEES

        Each party shall bear its own costs of suit and attorneys’ fees.

                                          XIII.

                         MISCELLANEOUS PROVISIONS

        A.    During the term of this Consent Decree, Defendants shall assure that

each of their officers, managers, first line supervisors, site superintendents and

human resources personnel is aware of any term(s) of this Decree which may be

related to his/her job duties.

        B.    Unless otherwise stated, all notices, reports and correspondence

required under this Decree shall be delivered to the attention of Anna Y. Park,

Regional Attorney, U.S. Equal Employment Opportunity Commission, 255 East

Temple Street, 4th Floor, Los Angeles, CA, 90012; facsimile number (213) 894-

1301.




                                           28
Case 1:19-cv-00530-WRP Document 14 Filed 10/10/19 Page 29 of 30          PageID #: 35




      C.     The Parties agree to entry of this Decree and judgment subject to final

approval by the Court.

All parties, through the undersigned, respectfully apply for and consent to this

entry of this Consent Decree Order.

                                              Respectfully submitted,

                                              U.S. EQUAL EMPLOYMENT
                                              OPPORTUNITY COMMISSION

Date: October 2, 2019                              /s/ Anna Y. Park
                                         By: Anna Y. Park
                                             Attorneys for Plaintiff EEOC


                                              MARR JONES & WANG LLP


Date: October 1, 2019                               /s/ Chris Cole
                                          By: Chris Cole
                                             Attorney for Defendants


                                      ORDER

      The provisions of the foregoing Consent Decree are hereby approved and

compliance with all provisions thereof is HEREBY ORDERED.

      DATED, HONOLULU, HAWAII, OCTOBER 10, 2019.




                                         29
Case 1:19-cv-00530-WRP Document 14 Filed 10/10/19 Page 30 of 30                    PageID #: 35


I&\                 U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

\9                                  Honolulu Local Office

                             Notice of Entry of Consent Decree

      This Notice is posted pursuant to a Consent Decree entered by the federal comt in
U.S. Equal Employment Opp01tunity Commission v. Southland Contracting, Inc. et al. , Case
No. CV 19-00530 WRP, settling a lawsuit filed by the U.S. Equal Employment Opportunity
Commission ("EEOC").

        In its suit, the EEOC alleged that male supervisors and co-workers of Southland
Contracting, Inc. engaged in sexually harassing conduct against multiple female employees,
in violation of Title VII of the Civil Rights Act of 1964, as amended. Southland Contracting,
Inc. et al. deny any wrongdoing, but have agreed to post this notice.

       To resolve this lawsuit, the parties have entered into a Consent Decree which requires
Southland Contracting, Inc. et al. to:

I) provide moneta1y relief to the employee who experienced sexual harassment;
2) forbid sexual harassment and retaliation in the future;
3) review, revise and redistribute their policies and procedures regarding sexual harassment
and retaliation;
4) hire an External Consultant and designate an Internal EEO Coordinator; and
5) provide training to management and employees regarding harassment on the basis of sex
and retaliation.

       Southland Contracting, Inc. et al. are committed to complying with federal anti-
harassment and anti-retaliation laws in all respects. They will not tolerate harassment, and
will not tolerate retaliation against any employee because of the filing of a charge of
discrimination, giving testimony or assistance, or participation in any manner in any
investigation.

        The EEOC enforces federal laws against discrimination in employment regarding
disability, race, color, religion, national origin, sex, pregnancy, and age. If you believe you
have been discriminated against, you may contact the EEOC at:

                    U.S. Equal Employment Opportunity Commission
                         300 Ala Moana Boulevard, Room 4-257
                                Honolulu, Hawaii 96850
                              Telephone: 1-800-541-3118

The EEOC charges no fees and can speak languages other than English.

       THIS IS AN OFFICIAL NOTICE AND MUST NOT BE DEFACED

This Notice must remain posted for 3 years from the effective date of the Consent Decree
and must not be altered, defaced or covered by any other material.

                                          EXHIBIT A
